DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Original claims 1-19 and new claims 20-22 as filed with the preliminary claim amendments in the response dated 21 September 2021 are presently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites “the grading interlayer… includes a plurality of N step-graded sublayers (where N is an integer and the value of N is 1 ≤ N < 10)”, but applicant’s originally filed claims, specification and drawing do not appear to have sufficient written support for the scope of the range of integer N where the value of N is 1 ≤ N < 10 as recited in claim 2. Applicant’s instant specification at paragraphs [47]-[49] and originally filed claim 2 recites where the value of N is 2 < N < 10, but do not state where “the value of N is 1 ≤ N < 10” which includes integer values (1 and 2) outside the originally claimed range of 2 < N < 10. 
See MPEP 2163.05:
III. RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
As such, claim 2 fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a) for containing new matter.
Claim 19 is also rejected as failing to comply with the written description requirement by dependence from claim 2.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11-12, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the grading interlayer… includes a plurality of N step-graded sublayers (where N is an integer and the value of N is 1 ≤ N < 10)” where it’s not clear if the recitations within parentheses are required limitations within the claim or optional. As such, the scope of claim 2 cannot be determined and is rendered indefinite.
Furthermore, claim 2 recites ““the grading interlayer… includes a plurality of N step-graded sublayers”, but claim 2 recites “the value of N is 1 ≤ N < 10”, where N can thus equal 1. This renders claim  2 indefinite as it appears the use of “a plurality” in the claim encompasses only one of something where conventionally the definition of a plurality is two or more of something. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a plurality” is indefinite because the specification does not clearly redefine the term. As such, the scope of claim 2 cannot be determined and is rendered indefinite.
Claim 2 recites “the in-plane lattice parameter throughout its thickness” of the graded interlayer in line 5, it’s not clear if this recited in-plane lattice parameter is referring to the lattice constants of the sublayers forming the graded interlayer recited in claim 1 and line 8 of claim 2 or is referencing a different property of the graded interlayer. As such, the scope of claim 2 cannot be determined and is rendered indefinite.

Claim 5 recites “wherein the lattice constant of the first wafer bowing inhibition layer is equal to the lattice constant bowing inhibition layer”, but it’s unclear if the recitation “the lattice constant” is referencing the recited “in-plane lattice constant” in claim 1 or a different lattice constant.  As such, the scope of claim 5 cannot be determined and is rendered indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation AlxInyGa1-yAs where 0 < x < 1, and the claim also recites x is greater than 0.75 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 recites “with the Al content 50 to 99% per mole” but this recitation lacks antecedent basis in the claims as claim 1 from which claim 12 depends never recites an Al content of the second wafer bowing inhibition layer, and it’s unclear what Al content is being referenced by the recitation “the Al content”. As such, the scope of claim 12 cannot be determined and is rendered indefinite.

Claim 19 recites “a solar cell as defined in claim 2, wherein the grading interlayer is compositionally step- graded with one, two, three, or four steps” but as claim 2 recites the grading interlayer has “a plurality of N step-graded sublayers” the range of claim 19 of “one, two, three, or four steps” appears to be improperly broadening the scope of claim 2. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim 21 recites “wherein each sublayer of the N step-graded is not intension or compression” but claim 21 lacks antecedent basis for this recitation as claim 1 as it’s not clear what “the N step-graded” is meant to reference as it was not previously defined. As such, the scope of claim 21 cannot be determined and is rendered indefinite.

Claim 22 recites “the bowing inhibition layer” in line 1, but it’s not clear which layer this recitation is meant to reference as claim 1 from which claim 22 depends recites “a first wafer bowing inhibition layer” and “a second wafer bowing inhibition layer”. Likewise, it’s not clear which “layers” or “layer” is/are being referenced by the recitation of “the layers” and “the layer” in each of lines 2 and 3 of claim 22. As such, the scope of claim 22 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-10, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Furhmann et al (US 2016/0133775), and further in view of Schone (“Kontrolle von Spannungsrelaxation und Defektbildung in metamorphen III-V Halbleiterheterostrukturen für hocheffiziente Solarzellen”, PhD Diss., Christian-Albrechts Universitat Kiel, 2009, reference made to attached English Machine translation).

Regarding claim 1 Furhmann discloses a multijunction solar cell comprising: 
a substantially circular semiconductor wafer having a circumferential edge, the semiconductor wafer forming a growth substrate, a first solar subcell disposed over or in the growth substrate ([0022], [0035]-[0036], Fig. 1a see: first semiconductor solar cell 20 provided on a substrate of Ge or GaAs); 
a grading interlayer including a plurality of sublayers disposed over the growth substrate ([0037], Figs. 1a and 3a see: buffer layer 40 including sublayers 41-43); 
a sequence of layers of semiconductor material forming a solar cell disposed over the grading interlayer comprising a plurality of subcells including a second subcell disposed over the growth substrate ([0022], [0035]-[0036], Fig. 1a see: second semiconductor solar cell 30), and at least a third subcell disposed over the second subcell ([0022], [0035]-[0036], Fig. 1a see: additional semiconductor cell junctions are known to be provided over the second junction as recited in paras [0005]-[0007]); 
Regarding the claim 1 limitations to “a first wafer bowing inhibition layer disposed directly over the uppermost sublayer of the grading interlayer, such bowing inhibition layer having an in-plane lattice constant greater than the in-plane lattice constant of the uppermost sublayer of the graded interlayer, the first wafer bowing inhibition layer having a thickness at least twice that of each and every sublayer of the graded interlayer; and a second wafer bowing inhibition layer disposed directly over the first wafer bowing inhibition layer” Furhmann discloses in para [0051] and Figs. 1a and 3a thicker fourth layer 44 and thicker fifth layer 45 sequentially disposed over buffer layer 40 sublayers 41-43 which can be construed as a first wafer bowing inhibition layer and a second wafer bowing inhibition layer respectively where thicker fourth layer 44 has an in-plane lattice constant greater than the uppermost sublayer of the graded interlayer (Fig. 1a, lattice constant ap4>ap3).
Furhmann does not explicitly disclose the first wafer bowing inhibition layer having a thickness at least twice that of each and every sublayer of the graded interlayer.
Schone teaches forming buffer layers of metamorphic GaInP/GaInAs/Ge multijunction solar cells on pages 53 and 57-58, and Fig. 5-13 a buffer3 where the top two layers of the Ga1-xInxAs buffer layer (layers S8 and S9 in buffer 3 in Fig. 5-13) analogous to the claimed first wafer bowing inhibition layer and second wafer bowing inhibition layer where the thickness of the first wafer bowing inhibition layer is at least twice that of each and every sublayer of the graded interlayer (layer S8 having thickness of 600 nm > thicknesses of 200nm for each of S1-S7 in buffer 3 in Fig. 5-13). Schone teaches the increased thickness increases stress relaxation in the layers below without generating new mismatch dislocations in the interface (page 57 of Schone) where Schone teaches this leads to a decrease in curvature of the substrate wafer (page 67, Fig. 5-25).
Schone and Furhmann are combinable as they are both concerned with the field of multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Furhmann in view of Schone such that the first wafer bowing inhibition layer of Furhmann has a thickness at least twice that of each and every sublayer of the graded interlayer of Furhmann as taught by Schone (Schone, layer S8 having thickness of 600 nm > thicknesses of 200nm for each of S1-S7 in buffer 3 in Fig. 5-13) as Schone teaches the increased thickness increases stress relaxation in the layers below without generating new mismatch dislocations in the interface (page. 57 of Schone) where Schone teaches this leads to a decrease in curvature of the substrate wafer (page 67, Fig. 5-25).
Furthermore, regarding the recitation of “a first wafer bowing inhibition layer” and “a second wafer bowing inhibition layer”, the recitation of these layer as wafer bowing inhibition layers is directed to an intended use of the recited layers. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
As recited above, Schone teaches the thicker S8 and S9 layers in a Ga1-xInxAs buffer layer leading to greater relaxation in the lower buffer layers and leading to a decrease in curvature of the substrate wafer (page 67, Fig. 5-25), the first wafer bowing inhibition layer and second wafer bowing inhibition layer of modified Furhmann recite all of the structural limitations of the claimed wafer bowing inhibition layers and are considered fully capable of functioning as the claimed wafer bowing inhibition layers.

Regarding claims 3 and 8 modified Furhmann discloses a solar cell as defined in claim 1, and Schone teaches wherein the lattice constant of the first wafer bowing inhibition layer in a first crystalline direction is greater than the lattice constant in a second crystalline direction that is orthogonal to the first crystalline direction wherein the first crystalline direction is the [110] direction, and the second crystalline direction is the [1-10] direction (Schone, page 53 see: first in plane lattice constant direction is <110> and thus greater that the second out of plane lattice constant in the [1-10] direction).

Regarding claim 4 modified Furhmann discloses a solar cell as define in claim 1, and Schone discloses wherein the thickness of the first wafer bowing inhibition layer is from 250 to 1000 nm (Schone, pages 53, 57-58, Fig. 5-13 see: layer S8 having thickness of 600 nm).

Regarding claim 6 modified Furhmann discloses a solar cell as defined in claim 1, and Schone discloses wherein the first wafer bowing inhibition layer is strained in a first crystalline direction (Schone, pages 53, 57-58, Fig. 5-13 see: upper buffer layers S8-S9 (including first wafer bowing inhibition layer) have residual strain or stress as the upper buffer layer is not completely relaxed)

Regarding claim 7 modified Furhmann discloses a solar cell as defined in claim 1,  and Schone discloses wherein the first wafer bowing inhibition layer is composed of InGaAs or (Al)InGaAs, with the indium content at least 0.07 per mole (Schone, pages 53, 57-58, Fig. 5-13 see: Ga1-xInxAs layer S8 with 19.4% Indium).  

Regarding claim 9 modified Furhmann discloses a solar cell as defined in claim 1, and Schone discloses wherein the grading interlayer is composed of InGaAs with the indium content in the range of 0.08 to 0.145 per mole (Schone, pages 53, 57-58, Fig. 5-13 see: buffer layer of Ga1-xInxAs where the In composition is 10.4% and 8.3% in layers S4 and S3 respectively, where claim 9 does not specify the recited range of Indium concentration is necessarily throughout the entire thickness of the grading interlayer).  

Regarding 10 modified Furhmann discloses a solar cell as defined in claim 8, wherein the second wafer bowing inhibition layer has the same lattice constant as the first bowing inhibition layer in the [1-10] direction, and a smaller lattice constant in the [110] direction (Schone, page 53, 57-58, Fig. 5-13 see: first in plane lattice constant direction is <110> where the lattice constant increases, and thus second wafer bowing inhibition layer (S9) having a smaller indium content than layer S8 has a smaller lattice constant in the [110] direction than layer S8 but the same lattice constant in the [1-10] direction).  

Regarding claim 13 modified Furhmann discloses a solar cell as defined in claim 1, and the claim 13 recitations “wherein the bowing of the wafer from the center of the wafer to the circumferential edge is less than 120 microns in the worse-case direction, and less than 50 microns in the best-case direction” are directed to an intended use of the claimed solar cell. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The solar cell of modified Furhmann is fully capable of being flexed or bowed such that the bowing of the wafer from the center of the wafer to the circumferential edge is less than 120 microns in the worse-case direction, and less than 50 microns in the best-case direction.

Regarding claim 14 modified Furhmann discloses a solar cell as defined in claim 1, and although Schone does not explicitly disclose wherein the first wafer bowing inhibition layer has a thickness of 750 nm, Schone teaches the relaxation in the graded interlayer is a variable that can be modified by varying the thickness of the first wafer bowing inhibition layer (Schone, page 53, 57-58, Fig. 5-13).
For that reason, the thickness of the first wafer bowing inhibition layer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the thickness of the first wafer bowing inhibition layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first wafer bowing inhibition layer in the device of modified Furhmann to obtain the desired relaxation in the graded interlayer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 15 modified Furhmann discloses a solar cell as defined in claim 1, and Schone teaches wherein the grading interlayer is composed of InGaAs (Schone, page 53, 57-58, Fig. 5-13) and although Furhmann does not explicitly disclose where the graded interlayer has a thickness in the range of 100 to 500 nm, as the transparency of the graded interlayer is a variable that can be modified by the varying the thickness of the graded interlayer, for that reason, the thickness of the graded interlayer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the thickness of the graded interlayer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the graded interlayer in the device of modified Furhmann to obtain the desired transparency of the graded interlayer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 20 modified Furhmann discloses a solar cell as defined in claim 1, and regarding the claim 20 recitation “wherein the second solar subcell has a lattice constant that differs from the lattice constant of the growth substrate by 0.02% or less”, as the bandgap of the second solar cell is a variable that can be modified by varying the lattice constant of the second solar subcell and thus the difference between the lattice constant of the growth substrate and the second solar cell, therefore the bandgap of the second solar cell is a variable that can be modified, among others, by varying the difference between the lattice constant of the growth substrate and the second solar cell.  For that reason, the difference between the lattice constant of the growth substrate and the second solar cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the difference between the lattice constant of the growth substrate and the second solar cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the difference between the lattice constant of the growth substrate and the second solar cell in the device of modified  Furhmann to obtain the desired bandgap of the second solar cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 21 modified Furhmann discloses a solar cell as defined in claim 1, wherein each sublayer of the N step-graded is not intension or compression (Schone, page 53, 57-58, Fig. 5-13 see: layer S1-S7 of the buffer layer are highly relaxed).

Regarding claim 22 modified Furhmann discloses a solar cell as defined in claim 1, and Schone teaches wherein the bowing inhibition layer as an in- plane lattice constant corresponding to the plane of the layers, and an out-of-plane lattice constant in a plane different from the plane of the layer wherein the out-of-plane lattice constant is different from the in-plane lattice constant (Schone, page 53, 57-58, Fig. 5-13 see: first in plane lattice constant direction is <110> and inherently has at least one out-of-plane lattice constant different from the in-plane constant).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furhmann et al (US 2016/0133775), in view of Schone (“Kontrolle von Spannungsrelaxation und Defektbildung in metamorphen III-V Halbleiterheterostrukturen für hocheffiziente Solarzellen”, PhD Diss., Christian-Albrechts Universitat Kiel, 2009, reference made to attached English Machine translation) as applied to claims 1, 3-4, 6-10, 13-15, and 20-22 as set forth above, and in further view of Derkacs (US 2015/0104898).

Regarding claims 11 and 12 modified Furhmann discloses a solar cell as defined in claim 1, and Schone teaches wherein the second bowing inhibition layer is between 50 nm and 2000 nm in thickness (Schone, page 53, 57-58, Fig. 5-13 see: layer S9 having a thickness of 400 nm) but modified Furhmann does not explicitly disclose wherein the second wafer bowing inhibition layer is composed of AlxInyGa1-yAs where 0 < x < 1, 0 < y < 1, and x is greater than 0.75 or wherein the second bowing inhibition layer has the Al content 50 to 99% per mole.
Derkacs discloses buffer layers can be formed from AlxInyGa1-yAs, where 0 < x < 1, 0 < y < 1 where Al is added to GaInAs allowing the bandgap and lattice constant of the material to be independently adjusted to achieve a constant bandgap throughout the buffer layer (Derkacs, [0070], [0150]-[0151], Fig. 21).
Derkacs and modified Furhmann are combinable as they are both concerned with the field of multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Furhmann in view of Derkacs such that the second bowing inhibition layer of Furhmann further comprises Al to have the composition where 0 < x < 1, 0 < y < 1 as taught by Derkacs (Derkacs, [0070], [0150]-[0151], Fig. 21) as Derkacs teaches this allows the bandgap and lattice constant of the material to be independently adjusted to achieve a constant bandgap (Derkacs, [0070], [0150]-[0151], Fig. 21).
Furthermore, as the bandgap of the second bowing inhibition layer is a variable that can be modified by varying the Al content of the second bowing inhibition layer of modified Furhmann, for that reason, the Al content of the second bowing inhibition layer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the Al content of the second bowing inhibition layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the Al content of the second bowing inhibition layer in the device of modified Furhmann to obtain the desired bandgap of the second bowing inhibition layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Furhmann et al (US 2016/0133775), in view of Schone (“Kontrolle von Spannungsrelaxation und Defektbildung in metamorphen III-V Halbleiterheterostrukturen für hocheffiziente Solarzellen”, PhD Diss., Christian-Albrechts Universitat Kiel, 2009, reference made to attached English Machine translation) as applied to claims 1, 3-4, 6-10, 13-15, and 20-22 as set forth above, and in further view of King et al (US 2012/0240987).

Regarding claim 16 modified Furhmann discloses a solar cell as defined in claim 1, but does not explicitly disclose further comprising a tunnel diode over the first solar subcell prior to the growth of the grading interlayer.
King teaches a solar cell having a tunnel diode formed over a first solar subcell prior to the growth of a grading interlayer (King, [0096], [0101]-[0102], Fig. 1 see: tunnel junction 47 formed over Ge substrate 64 before forming buffer layer 52) to electrically connect the first solar cell and a second solar cell in series (King, [0108]).
King and modified Furhmann are combinable as they are both concerned with the field of multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Furhmann in view of King such that the solar cell of Furhmann further comprises a tunnel diode formed over the first solar subcell of Furhmann prior to the growth of the grading interlayer of Furhmann as taught by King (King, [0096], [0101]-[0102], Fig. 1 see: tunnel junction 47 formed over Ge substrate 64 before forming buffer layer 52) for the purpose of electrically connecting the first solar cell and second solar cell of Furhmann in series (King, [0108]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Furhmann et al (US 2016/0133775), in view of Schone (“Kontrolle von Spannungsrelaxation und Defektbildung in metamorphen III-V Halbleiterheterostrukturen für hocheffiziente Solarzellen”, PhD Diss., Christian-Albrechts Universitat Kiel, 2009, reference made to attached English Machine translation) as applied to claims 1, 3-4, 6-10, 13-15, and 20-22 as set forth above, and in further view of Chary et al (US 2017/0345955)

Regarding claims 17 and 18 modified Furhmann discloses a solar cell as defined in claim 1 and 7, wherein the growth substrate is germanium ([0022], [0035]-[0036], Fig. 1a see: substrate of Ge) but does not explicitly disclose where said growth substrate has a thickness between 140 and 500 microns or a thickness of between 30 and 120 microns.
Chary teaches a solar cell having a Ge growth substrate having a thickness that can be 140 microns or thinned to a thickness of 50 microns (Chary, [0060]). Chary teaches growth on 140 micron thick Ge substrates is conventional for three junction solar cells, and thinning the Ge substrate to a thickness of 50 microns results in a 43% reduction in solar cell mass (Chary, [0060]).
Chary and modified Furhmann are combinable as they are both concerned with the field of multijunction solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Furhmann in view of Chary such that the growth substrate has a thickness of 140 micron or 50 microns as taught by Chary (Chary, [0060]) as Chary teaches the thicker 140 micron growth substrate are conventionally used in solar cell manufacture, but they can also be thinned to 50 microns to provide a reduction in solar cell mass (Chary, [0060]).


Allowable Subject Matter
Claims 2 and 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of Furhmann and Schone do not explicitly disclose where each successive sublayer of the grading interlayer is fully relaxed. Furhmann teaches a high relaxation of the buffer can be achieved, and Schone appears to teach either some tension or compression remaining in the buffer layer, and thus neither reference appears to teach where each successive sublayer of the grading interlayer is fully relaxed. As such, the prior art of record, alone or in combination do not teach all the limitations of claim 2.
Claim 19 depends from claim 2 and recites all of the allowable limitations of claim 2.

Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 5 recites “A solar cell as defined in claim 1, wherein the lattice constant of the first wafer bowing inhibition layer is equal to the lattice constant of the second wafer bowing inhibition layer and of the second subcell” which is not recited by the prior art of record. In the prior art of both Furhmann and Schone, the layers recited as reading on the first wafer bowing inhibition layer in claim 1 have their lattice constant greater than (“overshoots”) that of the second wafer bowing inhibition layer and of the second subcell. As such, the prior art of record, alone or in combination do not teach all the limitations of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726